

115 HR 6731 IH: Restoring Our Commitment to Renewable Fuels Act of 2018
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6731IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Young of Iowa (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for reallocation of the renewable fuel obligation of exempted small refineries under
			 section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) to other
			 refineries, blenders, distributors, and importers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Our Commitment to Renewable Fuels Act of 2018. 2.Reallocation of renewable fuel obligation of exempted small refineries to other refineries, blenders, distributors, and importersNotwithstanding any other provision of law:
 (1)For any calendar year for which an exemption from a renewable fuel obligation is authorized under paragraph (9) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)), the Administrator of the Environmental Protection Agency shall reallocate (in a manner determined appropriate by the Administrator) each gallon of renewable fuel covered by such exemption to refineries, blenders, distributors, and importers subject to a renewable fuel obligation for that calendar year pursuant to such section 211(o).
 (2)Any information submitted to the Administrator of the Environmental Protection Agency by any person, including a small refinery, with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B))—
 (A)shall not be deemed to be a trade secret or confidential information; and (B)shall be subject to public disclosure, notwithstanding section 552(b) of title 5, United States Code, or any other Federal law or regulation.
				